Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s Remarks dated 7/3/2020 are persuasive, (noting page 6.) Accordingly, the art based rejection is withdrawn. 
Upon further consideration, this Examiner determined that a double patenting rejection was required, accordingly this action is made non-final. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-6, 8-12 & 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 11, 14, 19, 21, 26, 29, 33, 46 & 52 of U.S. Patent No. 10,115,268. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially disclose the claimed invention: 
Regarding Claims 1, 3: See patented claim 1. 
Regarding Claim 2: See patented claim 2. 
Regarding Claims 4, 12: See patented claim 11. 
Regarding Claim 5: See patented claim 14.
Regarding Claim 6: See patented claim 19. 
Regarding Claims 8, 20: See patented claim 21. 
Regarding Claim 9: See patented claim 23. 
Regarding Claims 10, 11, 18, 19: See patented claim 33. 
Regarding Claim 13: See patented claim 46. 
Regarding Claim 14: See patented claim 52. 
Regarding Claim 16: See patented claim 26. 
Regarding Claim 17: See patented claim 29. 
Claims 7 & 15 are rejected1 of U.S. Patent No. 10,115,268 in view of Official Notice. 
Patented Claim 1 does not make explicit that the game can be a non-lottery game. However, Examiner takes Official Notice that offering non-lottery games based on jurisdictional rules was notoriously well known at the time of Applicant’s invention, and it would have been obvious to modify the patented claim for the purpose of adhering to local laws. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F: 8AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715